Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Moses King appeals the district court’s orders: (1) accepting the recommendation of the magistrate judge and denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971); and (2) *242denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. King v. John Does, No. 6:07-cv-04155-DCN (D.S.C. Feb. 4 & Feb. 19, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and ai’gument would not aid the decisional jorocess.

AFFIRMED.